PER CURIAM.
We initially accepted jurisdiction to review the decision in Ocean Bank v. State Department of Financial Services, 902 So.2d 833 (Fla. 1st DCA 2005), based on a question certified by the First District Court of Appeal to be of great public importance. See art. V, § 3(b)(4), Fla. Const.
Upon further consideration, we have determined that we should exercise our discretion and discharge jurisdiction of this cause. Accordingly, this review proceeding is hereby dismissed.
It is so ordered.
LEWIS, C.J., and WELLS, ANSTEAD, PARIENTE, QUINCE, CANTERO, and BELL, JJ., concur.